        Case 6:19-cv-00065-MK         Document 68       Filed 07/26/21     Page 1 of 17




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION




RILEY DUNCAN,                                                       Case No. 6:19-cv-00065-MK

                      Plaintiff,                                                    OPINION
                                                                                  AND ORDER
       v.

EUGENE SCHOOL DISTRICT 4J

                  Defendant.
_________________________________________

KASUBHAI, United States Magistrate Judge:

       Plaintiff Riley Duncan initially filed this action against Defendant Eugene School District

4J (“Defendant”), alleging Defendant violated the Individuals with Disabilities Education Act

(the “IDEA”), Section 504 of the Rehabilitation Act (“Section 504”), the Americans with

Disabilities Act (the “ADA”), and Oregon Revised Statute Chapter 659A. First Am. Compl.,

ECF No. 14. Both parties consent to jurisdiction by a U.S. Magistrate Judge. ECF No. 11.




1 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68       Filed 07/26/21     Page 2 of 17




Before the Court is Defendant’s Motion for Summary Judgment. ECF No. 54. For the reasons

set forth below, Defendant’s Motion for Summary Judgement is DENIED.

                                        BACKGROUND

       Plaintiff was a South Eugene High School (“SEHS”) student enrolled in the International

High School (“IHS”), International Baccalaureate (“IB”), and the French Immersion (“FI”)

programs offered by Defendant from September 2013 through June 2017. Declaration of Riley

Duncan (“Duncan Decl.”) ¶ 3, ECF No. 59-6. The FI program students are grouped as a cohort in

each grade and the cohort students move through first through twelfth grades, giving the cohort a

reputation as “close-knit.” Declaration of Jericho Dunn (“Dunn Decl.”) ¶ 4, ECF No. 59-8. Since

2008, Plaintiff was eligible for special education services under the categories of Specific

Learning Disability (“SLD”) and Other Health Impairment (“OHI”) based on a diagnosis of

Attention Deficit Hyperactivity Disorder (“ADHD”). Declaration of Jennifer Duncan (“J Duncan

Decl.”) ¶ 4, ECF No. 59-2. Defendant created an Individualized Education Program (“IEP”) to

accommodate Plaintiff’s disabilities, providing specially designed instructions and related

services for Plaintiff’s academic success. Declaration of Rebekah R. Jacobson (“Jacobson

Decl.”) ¶ 4, ECF No. 55.

       Starting in the 2013–2014 school year (Plaintiff’s ninth grade), Plaintiff was enrolled in a

French language class taught by Michael Stasack (“Stasack”) at SEHS. Id. ¶ ¶ 8–9. Plaintiff

testified that Stasack “treated [him] differently and frequently demeaned [him] in class related to

[his] accommodations.” Duncan. Decl. ¶ 5, ECF No. 59-6. Plaintiff further testified that “[w]hen

[he] asked Mr. Stasack in class for permission to access [his] accommodation of testing in a

separate place and receiving extra time on tests [Stasack] would flat out refuse the requested

accommodation, every time.” Id. SEHS Assistant Principal Jericho Dunn testified that Plaintiff




2 — OPINION AND ORDER
            Case 6:19-cv-00065-MK       Document 68       Filed 07/26/21     Page 3 of 17




regularly expressed his frustration regarding Stasack’s “hostility toward [Plaintiff’s] requests for

accommodations, at his efforts to humiliate [Plaintiff], and at his frequent statements to

[Plaintiff] that [his] need for accommodations meant that [Plaintiff] did not belong in the FI

program.” Dunn Decl. ¶ 5, ECF No. 59-8. Dunn recalled a 2014 meeting with Stasack in which

Stasack expressed that “[he does not] think ADHD constitutes a need for accommodation.” Id. ¶

8.

        On January 29, 2016, Plaintiff participated in a meeting with Stasack, his parents, and

Plaintiff’s case manager. Duncan Decl. ¶ 6, ECF No. 59-6. At this meeting, Stasack told

Plaintiff’s mother he “disagreed that [Plaintiff] had a right to be enrolled in the FI program.” Id.

Plaintiff’s parents contacted SEHS administrators expressing concerns about the discriminatory

behavior towards Plaintiff and a belief that “[Stasack was] actively trying to force [Plaintiff] out

of the French Immersion program.” Declaration of Kimberly Sherman (“Sherman Decl.”) Ex. 5

at 1, ECF No. 59-1. In a Letter of Suspension addressed to Stasack, Defendant found “[o]f

greater concern [to Defendant] than any of the above incidents in isolation, is that [Stasack]

continue[s] to openly display bias against disabled students and resist providing

accommodations.” Id. at 2. Significantly, Defendant found that Stasack’s practices were not

isolated because “SEHS now has two separate families who have justifiably demanded that

[Stasack] not teach their student” and that Stasack “discriminated against a student with a

disability, exposed [Defendant] to legal liability, and neglected several basic duties of a teacher.”

Id. at 3.

        Following Plaintiff’s meeting with Stasack in January 2016, Plaintiff testified that his

“classmates began to treat [him] differently and began to ostracize [him] and that he felt as if he

was “going to class in an environment that felt hostile.” Duncan Decl. ¶ 5–8, ECF No. 59-6.




3 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68       Filed 07/26/21     Page 4 of 17




Assistant Principal Dunn witnessed instances in which “FI classmates appeared irritated and

almost hostile towards [Plaintiff]” despite “an expectation that if [Dunn] was in the room, the

students were usually on their best behavior.” Dunn Decl. ¶ 10, ECF No. 59-8.

       Defendant reassigned Stasack to another school for the 2016–2017 school year. Id. ¶ 16.

On May 26, 2016, after learning about Stasack’s reassignment, FI students organized a walkout

during a class taught by Suzie McLauchlin (“McLauchlin”). Declaration of Ada Sprengelmeyer

(“Sprengelmeyer Decl.”), ¶¶ 4–5, ECF No. 56; Jacobson Decl. ¶ 7, Ex. 4, ECF No. 55. Multiple

SEHS students testified the walkout was staged as a protest against “the 504 kids” causing

Stasack to be transferred. Duncan Decl. ¶¶ 15–19, ECF No. 59-6; Declaration of Sydney Bowers

(“Bowers Decl.”) ¶¶ 6–7, ECF No. 59-4; Declaration of Gaetan Rebeyrol (“Rebeyrol Decl.”) ¶

2, ECF No. 59-9. One SEHS student testified the walkout was “not related to any students with

disabilities.” Sprengelmeyer Decl. ¶ 4. Assistant Principal Dunn, however, recalled “one

conversation with an FI student who pointedly asked [him] if Messieur Mike was being

transferred because of [Plaintiff].” Dunn Decl. ¶ 12, ECF No. 59-8. Dunn further recalled

administrative meetings that “included discussions about FI students feeling like Mike Stasack’s

transfer was [Plaintiff’s] fault.” Id. ¶ 13. One SEHS student testified that McLauchlin “confided

that students had come to [McLauchlin] three days before the walkout to tell her their plans.”

Declaration of Lexyngton McIntyre (“McIntyre Decl.”) ¶ 13, ECF No. 59-3. Dunn and

McLauchlin held a class on microaggressions shortly after the student walkout, despite multiple

requests from Plaintiff and Plaintiff’s parents not to hold such a class. Duncan Decl. ¶¶ 20, 21,

ECF No. 59-6. During this lecture on microaggressions, a SEHS student with 504 disabilities

offered “that there are many instances in which someone with a learning disability could be

offended by not using person first language, etc.” when she “was cut off by Ada Sprengelmeyer




4 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68        Filed 07/26/21     Page 5 of 17




who spoke over [her] to say that this experience was invalid, [and] that no one in [the FI

program] would do this.” McIntyre Decl. ¶ 30, ECF No. 59-3. McIntyre further testified that

McLauchlin and Dunn failed to keep Sprengelmeyer from talking over her, and that “no further

action was taken” despite speaking to Dunn after the lesson. Id.

       In 2017, SEHS student Sprengelmeyer organized the purchase of FI sweatshirts as part of

an “annual tradition.” Sprengelmeyer Decl. ¶ 7; J Duncan Decl. ¶ 32, ECF No. 59-2. An on-

campus IHS office had been the point of disbursement of the apparel, giving the appearance that

Defendant sanctioned the apparel’s production. J Duncan Decl. ¶ 32, ECF No. 59-2. SEHS FI

students testified that the purchase of the sweatshirt was not being offered to all graduating FI

seniors as Plaintiff and McIntyre were not invited to participate in the design or invited to

purchase the sweatshirt. J Duncan Decl. ¶ 33, ECF No. 59-2; Bowers Decl. ¶ 9, ECF No. 59-4;

McIntyre Decl. ¶ 37, ECF No. 59-3. The main text of the sweatshirt features Stasack’s name

followed by phrases primarily used by, or attributed to, Stasack which caused further distress to

Plaintiff. McIntyre Decl. ¶¶ 36, 38, ECF No. 59-3. When Plaintiff’s mother reached out to

Defendant to find out “what steps had been taken to prevent the wearing of the sweatshirts at

graduation or other year-end celebration events,” SEHS Principal Andy Dey (“Principal Dey”)

told her “[Defendant] cannot prohibit the wearing of the sweatshirts” despite the dress code

policy stating: “Student dress and grooming may not interfere with or disrupt the educational

environment of the student or others.” J Duncan Decl. ¶¶ 33, 34, ECF No. 59-2.

       SEHS student Sprengelmeyer, who helped organize the walkout and sweatshirt

distribution, was selected to speak at Plaintiff’s graduation, and made multiple references to her

class’s “civil rights actions.” Sprengelmeyer Decl. ¶ 10, ECF No. 56; J Duncan Decl. ¶ 42, ECF

No. 59-2. Plaintiff’s mother testified “[Sprengelmeyer] was allowed to knowingly discriminate




5 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68       Filed 07/26/21     Page 6 of 17




and exclude her classmates in a way that was clearly harassment, and yet she was allowed to

shine at their final time together, with the administrators’ approval and full knowledge of her

participation.” J Duncan Decl. ¶ 42, ECF No. 59-2.

                              PROCEDURAL BACKGROUND

       Plaintiff filed a Request for a Due Process Hearing (“Due Process Complaint”) with the

Oregon Department of Education (“ODE”) raising claims und er the IDEA, Section 504, the

ADA, and Oregon law. Answer ¶ 9, ECF No. 29. The ODE referred this matter to the Office of

Administrative Hearings (“OAH”). Id. Senior Administrative Law Judge (“ALJ”) Joe L. Allen

granted Defendant’s Motion to Dismiss the Due Process Complaint with prejudice. Id.

       Plaintiff filed this action on January 15, 2019 “in appeal of the underlying due process

hearing,” In the Matter of the Education of Student and Eugene School District 4J, OAH Case

No. 2018-ABC-01842 (“Final Order”). ECF No. 14. Defendant filed a Motion to Dismiss

pursuant to Federal Rules of Civil Procedure 12(b)(6) for failure to state a claim. ECF No. 15.

This Court granted Defendant’s Motion to Dismiss as to Plaintiff’s IDEA and state law claims

and denied the motion as to Plaintiff’s ADA and Section 504 claims. ECF No. 27. In its denial

relating to Plaintiff’s ADA and Section 504 claims, this Court applied a hostile work

environment analysis to Plaintiff’s hostile learning environment claim. Id. at 16–17. Defendant

subsequently filed this Motion for Summary Judgment which Plaintiff opposes. ECF Nos. 54,

59. Parties submitted supplemental briefing to the Court to discuss the impact, if any, of the

Ninth Circuit Court of Appeals’ opinion in the related case McIntyre v. Eugene Sch. Dist. 4J, 976

F.3d 902 (9th Cir. 2020) on this motion before the Court. ECF Nos. 51, 52.




6 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68        Filed 07/26/21     Page 7 of 17




                                   STANDARD OF REVIEW

       Summary judgment is appropriate if the pleadings, depositions, answers to

interrogatories, affidavits, and admissions on file, if any, show “that there is no genuine dispute

as to any material fact and the [moving party] is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Substantive law on an issue determines the materiality of a fact. T.W. Elec. Servs.,

Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). Whether the evidence is

such that a reasonable jury could return a verdict for the nonmoving party determines the

authenticity of the dispute. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       The moving party has the burden of establishing the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party shows the

absence of a genuine issue of material fact, the nonmoving party must go beyond the pleadings

and identify facts which show a genuine issue for trial. Id. at 324.

       Special rules of construction apply when evaluating a summary judgment motion: (1) all

reasonable doubts as to the existence of genuine issues of material fact should be resolved

against the moving party; and (2) all inferences to be drawn from the underlying facts must be

viewed in the light most favorable to the nonmoving party. T.W. Elec., 809 F.2d at 630. Because

the motion before the Court is Defendant’s Motion for Summary Judgment, the Court construes

the evidence in the light most favorable to Plaintiff. JL Beverage Co., LLC v. Jim Bean Brands

Co., 828 F.3d 1098, 1105 (9th Cir. 2016).

                                          DISCUSSION

I.     Ninth Circuit Hostile Learning Environment Claims

       Defendant asserts that summary judgment is appropriate as to Plaintiff’s hostile learning

environment claim because the Ninth Circuit “has declined to recognize a hostile learning




7 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68        Filed 07/26/21     Page 8 of 17




environment claim based on disability.” Mot. Summ. J. at 8, ECF No. 54. In so arguing,

Defendant primarily relies on Toma v. Univ. of Hawaii to argue that “the U.S. District Court for

the District of Hawaii did not find any Ninth Circuit decision that supported a hostile learning

environment under the Rehabilitation Act or Title VII.” Id. at 9 (citing Toma v. Univ. of Hawaii,

304 F. Supp. 3d 956, 964 (D. Haw. 2018)).

       While the Ninth Circuit has yet to address whether a plaintiff can bring a hostile learning

environment claim under Section 504 and the ADA, the court has recognized hostile learning

environment claims under other statutes. The Ninth Circuit first recognized hostile learning

environment claims in the 1998 cases Monteiro v. Tempe Union High School Dist., 158 F.3d

1022 (9th Cir. 1998) and Oona R.-S.- by Kate S. v. McCaffrey, 143 F.3d 473 (9th Cir. 1998). In

Monteiro, the court found that a school district that failed to respond to racial harassment, despite

students’ and parents’ complaints, sufficiently violated Title VI as interpreted by the Department

of Education. Monteiro, 158 F.3d 1033. Significantly, the court determined that the Department

of Education’s interpretation in enforcing Title VI “is entitled to a high degree of deference by

the courts so long as it does not conflict with a clearly expressed congressional intent and is

reasonable.” Id. The court in Oona R.-S.- by Kate S. similarly found a school district “liable for

their own discriminatory actions in failing to remedy a known hostile [learning] environment.”

Oona R.-S.- by Kate S., 143 F.3d 476. In making this determination, the court analogized “the

duties of school officials to remedy known sexual harassment under Title IX, to those of

employers under Title VII,” and looked to other circuits’ application of “Title VII principles to

hostile environment claims under Title IX.” Id. More recently, the Ninth Circuit in Stanley v.

Trustees of California State Univ., 433 F.3d 1129 (9th Cir. 2006) recognized that “[b]ecause

Title IX and Title VI use the same language, they should, as a matter of statutory interpretation,




8 — OPINION AND ORDER
         Case 6:19-cv-00065-MK          Document 68        Filed 07/26/21      Page 9 of 17




be read to require the same levels of protection and equality[,]” and, in doing so, found that the

plaintiff’s hostile learning environment claim existed under Title IX. Stanley, 433 F.3d 1135

(citation omitted).

       Here, the Department of Education has provided guidance on enforcing Section 504 and

the ADA. While not binding, the Department of Education’s interpretation of the subject is, per

instruction from Monteiro, entitled to a high degree of deference:

               Section 504 and [the ADA] prohibit discrimination on the basis of
               disability. School districts may violate these civil rights statutes and
               the Department’s implementing regulations when peer harassment
               based on race, color, national origin, sex, or disability is sufficiently
               serious that it creates a hostile environment and such harassment is
               encouraged, tolerated, not adequately addressed, or ignored by
               school employees.

See U.S. Dep’t of Educ., Off. of C.R., Dear Colleague Letter (Oct. 26, 2010) (emphasis added).

Notably, the language of both Section 504 and the are substantially similar to that of Title IX,

which in relevant part provides: “No person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving [f]ederal financial assistance.” 20 U.S.C. § 1681(a)

(1988). Additionally, the Ninth Circuit has signaled before that it would be receptive to a

disability-based hostile learning environment claim. First, in the 2003 case Brown v. City of

Tucson, 336 F.3d 1181, 1190 (9th Cir. 2003), the court found that “[t]he district court’s decision

to look to Title VII case law for guidance in addressing [Plaintiff’s] § 503(b) claim [was]

understandable” due to the number of courts that “have expressly dealt with this provision of the

ADA . . . without much discussion.” Brown v. City of Tucson, 336 F.3d 1181, fn 13 (9th Cir.

2003). In its 2020 decision McIntyre v. Eugene Sch. Dist. 4J, No. 19-35186 (9th Cir. 2020), the




9 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68        Filed 07/26/21     Page 10 of 17




Ninth Circuit considered that it would be inclined to review a disability-based hostile learning

environment claim, explaining:

               Although we have not resolved the issue, every circuit to have done
               so has concluded that disability-based claims for hostile work
               environment are actionable under the ADA. See Ford v. Marion Cty.
               Sheriff’s Office, 942 F.3d 839, 852 (7th Cir. 2019) (agreeing with
               the five other circuits to reach that same conclusion); Brown v. City
               of Tucson, 336 F.3d 1181, 1190 (9th Cir. 2003). We need not resolve
               that question here, but the weight of authority supports the
               conclusion that a hypothetical plaintiff could bring essentially the
               same claim in different circumstances.

McIntyre v. Eugene Sch. Dist. 4J, No. 19-35186, at *23 (9th Cir. 2020). Applying the

Department of Education’s choice language in enforcing Section 504 and the ADA with the

Ninth Circuit's prior findings that statutes with substantially similar language be read to require

the same levels of protection and equality, this Court concludes that the ADA and Section 504

require the same protection provided by analogous statutes such as Titles VII and IX, and the

Plaintiff may proceed with a hostile learning environment claim under the ADA and Section 504.



II.    Hostile Learning Environment Claim Elements

       Defendant contends that even if Plaintiff’s hostile learning environment claim is

actionable, Plaintiff’s claim still fails as a matter of law because “Plaintiff’s alleged harassment

was not based on Plaintiff’s disability and was not sufficiently severe or pervasive to create a

hostile educational environment.” Mot. Summ. J. at 10, ECF No. 54.

       The Court will consider whether an actionable hostile learning environment exists under

the ADA by employing the analytical framework used in Title VII claims. The elements Plaintiff

must prove are: (1) the person has been subject to harassment based on the person’s disability;

(2) the disability-based harassment was unwelcome; and (3) the harassment is sufficiently severe




10 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68        Filed 07/26/21      Page 11 of 17




or pervasive that it alters the conditions of [their] education and creates an abusive educational

environment. See Craig v. M & O Agencies, Inc., 496 F.3d 1047, 1055 (9th Cir. 2007) (internal

quotations omitted) (identifying the elements of a hostile environment under Title VII); see also

Guckenberger v. Bos. Univ., 957 F. Supp. 306 (D. Mass. 1997). Determining whether Plaintiff’s

claims fail as a matter of law requires fact-specific analysis, and so the Court reviews each

element of a hostile learning environment claim.

   A. Disability-Based Harassment

       Defendant asserts that there is no evidence that any alleged harassment was based on

Plaintiff’s disability. Mot. Summ. J. at 13, ECF No. 54. Defendant exclusively relies on the

production of the FI Sweatshirts and SEHS Student Sprengelmeyer’s graduation speech to find

Plaintiff “falls short of the standard for a hostile learning environment.” Id. at 15.

       Plaintiff, however, testified about a number of separate incidents, from which a jury

could find that Plaintiff suffered disability-based harassment. SEHS Assistant Principal Jericho

Dunn testified that Plaintiff regularly expressed his frustration to Dunn about Stasack’s “hostility

toward [Plaintiff’s] requests for accommodations, at his efforts to humiliate [Plaintiff], and at his

frequent statements to [Plaintiff] that [his] need for accommodations meant that [Plaintiff] did

not belong in the FI program.” Dunn Decl. ¶ 5, ECF No. 59-8. Assistant Principal Dunn further

recalled a 2014 meeting with Stasack in which Stasack expressed that “[he does not] think

ADHD constitutes a need for accommodation.” Id. ¶ 8. Dunn similarly witnessed instances in

which “FI classmates appeared irritated and almost hostile towards [Plaintiff]” despite “an

expectation that if [Dunn] was in the room, the students were usually on their best behavior.” Id.

¶ 10. Stasack also told Plaintiff’s mother he “disagreed that [Plaintiff] had a right to be enrolled

in the FI program,” leading Plaintiff’s parents to contact SEHS administrators about the




11 — OPINION AND ORDER
        Case 6:19-cv-00065-MK           Document 68      Filed 07/26/21      Page 12 of 17




discriminatory behavior towards Plaintiff and a belief that “[Stasack was] actively trying to force

[Plaintiff] out of the French Immersion program.” Sherman Decl. at 1, ECF No. 59. In a Letter of

Suspension addressed to Stasack, Defendant found “[o]f greater concern [to Defendant] than any

of the above incidents in isolation, is that [Stasack] continue[s] to openly display bias against

disabled students and resist providing accommodations.” Id. at 2. Significantly, Defendant found

that Stasack’s practices were not isolated as “SEHS now has two separate families who have

justifiably demanded that [Stasack] not teach their student” and that Stasack “discriminated

against a student with a disability, exposed [Defendant] to legal liability, and neglected several

basic duties of a teacher.” Id. at 3.

        Viewing the facts in the non-moving party’s favor, a reasonable jury could conclude from

the evidence in the record that Plaintiff experienced harassment based on his disability.

    B. Unwelcome Harassment

        Defendant similarly argues that there is no evidence that demonstrates Plaintiff was

subject to unwelcome harassment. Mot. Summ. J. at 11, ECF No. 54.

        The Ninth Circuit has found harassment as unwelcome in Title VII cases when a plaintiff

“repeatedly rebuff[s] [the conduct] and eventually report[s] [] conduct to the company.” Craig v.

M & O Agencies, Inc., 496 F.3d 1047, 1055 (9th Cir. 2007) (finding that the defendant’s conduct

was sexual and unwelcome due to the plaintiff’s response to defendant’s advances).

        Here, Plaintiff has testified to multiple instances in which he was the subject of

unwelcome harassment including: (1) FI teacher Michael Stasack’s failure to implement IEP

accommodations for Plaintiff; (2) Stasack’s reported statements that Plaintiff did not have a right

to be in the FI program; (3) the May 25, 2016 walkout protesting Stasack’s transfer out of SEHS,

because of “the 504 kids”; (4) Plaintiff’s intentional exclusion from the distribution of




12 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68        Filed 07/26/21      Page 13 of 17




sweatshirts for FI program students at SEHS; (5) continued targeting of Plaintiff in a group chat

among FI students; and (6) an FI student targeting Plaintiff in her graduation speech relating to

Plaintiff’s disability. See Pl.’s Rep. Br. at 6–10, ECF No. 59. Plaintiff testified to rebuffing these

experiences of harassment, as corroborated in SEHS Assistant Principal Jericho Dunn’s

testimony where Plaintiff regularly expressed his frustration regarding Stasack’s “hostility

toward [Plaintiff’s] requests for accommodations, at his efforts to humiliate [Plaintiff], and at his

frequent statements to [Plaintiff] that [his] need for accommodations meant that [Plaintiff] did

not belong in the FI program.” Dunn Decl. ¶ 5, ECF No. 59-8. Additionally, Plaintiff’s mother

testified to sending emails and meeting with SEHS administrators, and eventually filing multiple

complaints regarding the harassment Plaintiff faced from both Stasack and SEHS students. J.

Duncan Decl. ¶ ¶ 5, 7–8, 10–13, 18–19, 21–25, 28, 31–33, 37–38, ECF No. 59-2.

       Viewing the record in the light most favorable to the non-moving party, a reasonable jury

could conclude from the evidence in the record that Plaintiff was subject to unwelcome

harassment that Plaintiff had rebuffed and reported multiple times.

   C. Severe or Pervasive Harassment

       Defendant urges this Court to conclude as a matter of law that the harassment Plaintiff

experienced was neither severe nor pervasive and that it did not alter Plaintiff’s education, and it

did not create an abusive educational environment. Mot. Summ. J. at 15–19, ECF No. 54.

Defendant argues “Plaintiff raises no genuine issue of material fact that the environment was so

pervasive and abusive as to be considered a hostile learning environment.” Id. at 18. Plaintiff

counters that in order to survive a motion for summary judgement “there is no requirement that

the conduct be both [severe and pervasive].” Pl.’s Rep. Br. at 19 (citing Zetwick v. Cty. Of Yolo,

850 F.3d 436, 442-443 (9th Cir. 2017)), ECF No. 59.




13 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68        Filed 07/26/21      Page 14 of 17




       For Plaintiff to prevail at trial, he must prove the harassment he experienced was

sufficiently severe or pervasive to alter the conditions of his education and create an objectively

abusive learning environment. See Zetwick v. Cty. Of Yolo, 850 F.3d 436, 442-443 (9th Cir.

2017) (quotation omitted). In hostile environment claims under Title VII, the Supreme Court’s

decision in Harris v. Forklift Sys., Inc., 510 U.S. 17 (1993) explains how the Court may

determine whether the harassment Plaintiff experienced meets the threshold for severe or

pervasive:

               When the workplace permeated with “discriminatory intimidation,
               ridicule, and insult,” 477 U.S., at 65, 106, that is ‘sufficiently severe
               or pervasive to alter the conditions of the victim's employment and
               create an abusive working environment,’ . . . Title VII is violated.

               This standard, which we reaffirm today, takes a middle path between
               making actionable any conduct that is merely offensive and
               requiring the conduct to cause a tangible psychological injury. As
               we pointed out in Meritor, “mere utterance of an ... epithet which
               engenders offensive feelings in a[n] employee,” ibid. (internal
               quotation marks omitted) does not sufficiently affect the conditions
               of employment to implicate Title VII.

               But Title VII comes into play before the harassing conduct leads to
               a nervous breakdown. A discriminatorily abusive work environment
               . . . can and often will detract from employees' job performance,
               discourage employees from remaining on the job, or keep them from
               advancing in their careers. Moreover, even without regard to these
               tangible effects, the very fact that the discriminatory conduct was so
               severe or pervasive . . . offends Title VII's broad rule of workplace
               equality. The appalling conduct alleged in Meritor . . . merely
               present some especially egregious examples of harassment. They do
               not mark the boundary of what is actionable.

Harris, 510 U.S. 17, 21–22 (citing Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 106 (1986)).

Applying the reasoning in Harris to a hostile learning environment claim under the ADA and

Section 504, courts must determine whether an environment is sufficiently severe or pervasive

by “looking at all the circumstances” including the “frequency of the discriminatory conduct; its




14 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68        Filed 07/26/21     Page 15 of 17




severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee’s work performance.” See Arizona ex rel.

Horne v. Geo Grp., Inc., 816 F.3d 1189, 1206 (9th Cir. 2016) (citing Faragher v. City of Boca

Raton, 524 U.S. 775, 787–88 (1998)); see also Monteiro v. Tempe Union High School Dist., 158

F.3d 1022, 1033 (9th Cir. 1998) (“Whether a hostile educational environment exists is a question

of fact, determined with reference to the totality of the circumstances.”). While the effect on a

plaintiff’s psychological well-being is relevant to the subjective component of the analysis, its

presence, or absence, is not dispositive on the issue of severity or pervasiveness, as “no single

factor is required.” See Harris, 510 U.S. 17, 23. Additionally, “[a]lthough a single act can be

enough, . . . generally, repeated incidents create a stronger claim of hostile environment, with the

strength of the claim depending on the number of incidents and the intensity of each incident.”

Ellison v. Brady, 924 F.2d 872 (9th Cir. 1991).

       Here, Plaintiff testified to several incidents of harassment. Pl.’s Rep. Br. at 16–36, ECF

No. 59. Plaintiff testified that from September 2013 to March 2016, Plaintiff’s FI teacher Stasack

“engaged in a pattern of discriminatory and harmful actions against him” including: “belittl[ing]

[Plaintiff]” “indicating that [Stasack] did not believe Plaintiff deserved to be enrolled in the FI

program” stating that “ADHD was [not] a real disability and that [Plaintiff] just needed to try

harder” and “refus[ing] to consistently implement [Plaintiff’s] accommodations.” Pl.’s Rep. Br.

at 23, ECF No. 59. Plaintiff testified to several incidents in which Stasack and SEHS

administrators caused him to feel “humiliated,” “defeated and helpless,” “depressed ,” and

“afraid.” Duncan Decl. ¶ ¶ 5–6, 18, ECF No. 59-6. Defendant further testified that “[a]round

February or March 2017, [he] began experiencing severe headaches that [his] doctor attributed to

stress” and that he frequently “[had] to defend [his] right to take tests in a quiet place and with




15 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68        Filed 07/26/21     Page 16 of 17




extended time to other FI students that confronted [him].” Id. ¶¶ 27, 32. Plaintiff’s mother

testified that she “remember[s] feeling fearful for [her] son’s emotional wellbeing” and how

during the 2016 meeting with Stasack, “[Plaintiff] was distraught and feeling very bad about

himself, so much so, that he had a tough time raising his head.” J Duncan Decl. ¶¶ 5, 33, ECF

No. 59-2.

       Defendant’s own internal investigation found that “Stasack intentionally discriminated

against a student with a disability in violation of school district policy, and that some of the

discriminatory practices may have materially impacted [Plaintiff’s] performance and grades.”

Sherman Decl. ¶ 10, Ex. 12, ECF No. 59-1. After this finding, Defendant removed Plaintiff from

Stasack’s class and allowed him to take an independent study with McLauchlin to help him

prepare for the Advanced Placement (“AP”) French exam. Duncan Decl. ¶ 12, ECF 59-6.

Plaintiff testified that while Stasack’s class “met five days a week for seventy-minute periods to

study French language and prepare for the [AP] French language exam,” he only “met with Ms.

McLauchlin for an hour, two times per week.” Id. Plaintiff further testified that “it was because

of the inadequate instruction he received” he did not score high enough on the exam to receive

AP credit. Id. ¶ 13.

       Plaintiff also testified that harassment from his peers contributed to the hostile learning

environment up through Plaintiff’s graduation in June 2017. Id. ¶ 31. As discussed previously,

SEHS Assistant Principal Dunn witnessed how “FI students picked up on Mike Stasack’s disdain

for [Plaintiff] and [his] needs for accommodations in his classroom” and “ FI [s]tudents

behave[ed] as though [Plaintiff was] not [a] welcome member[] of their group.”) Dunn Decl. ¶ 9,

ECF No. 59-8. When Defendant transferred Stasack out of SEHS, Plaintiff’s classmate

“recall[ed] students and parents complaining about [Plaintiff] being responsible for Mike




16 — OPINION AND ORDER
        Case 6:19-cv-00065-MK          Document 68       Filed 07/26/21     Page 17 of 17




Stasack’s transfer from South Eugene High School at the end of the 2015–2016 school year.”

Declaration of Joseph Hoffman (“Hoffman Decl.”) ¶ 10, ECF No. 59-7. Plaintiff testified

“[feeling] that [his] classmate [after being confronted about his accommodations] was equating

our accommodations with a form of cheating.” Duncan Decl. ¶ 10, ECF No. 59-8. One of

Plaintiff’s classmates with a 504 disability also testified that a SEHS student asked “if [her]

parents or other ‘504 kids’ had threatened to harm the school district if Mr. Stasack [was not]

moved.” McIntyre Decl. ¶ 41, ECF No. 59-4.

       Viewing the record in the light most favorable to the non-moving party, a reasonable jury

could conclude from the evidence in the record that Plaintiff was subject to sufficiently severe or

pervasive harassment.

       Where evidence is genuinely disputed on a particular issue—such as by conflicting

testimony—that “issue is inappropriate for resolution on summary judgment.” Direct Techs.,

LLC v. Elec. Arts, Inc., 836 F.3d 1059, 1067 (9th Cir. 2016).

                                         CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Summary Judgment (ECF No. 54) is

DENIED.

       DATED this 26th day of July 2021.


                                                      s/ Mustafa T. Kasubhai
                                                      MUSTAFA T. KASUBHAI (He / Him)
                                                      United States Magistrate Judge




17 — OPINION AND ORDER
